                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


    VALERIE LAVERNE WHITE,                            )     Case No. 1:18cv0656
                                                      )
           Plaintiff,                                 )
                                                      )     MAGISTRATE JUDGE
           v.                                         )     THOMAS M. PARKER
                                                      )
    COMMISSIONER OF                                   )
    SOCIAL SECURITY,                                  )     MEMORANDUM OPINION
                                                      )     AND ORDER
           Defendant.                                 )

I.        Introduction

          Plaintiff, Valerie Laverne White, seeks judicial review of the of the final decision of the

Commissioner of Social Security denying her applications for disability insurance benefits and

supplemental security income under Titles II and XVI of the Social Security Act (“Act”). The

parties consented to my jurisdiction. ECF Doc. 13. Because the ALJ supported her decision

with substantial evidence and because White has not identified any incorrect application of legal

standards, the final decision of the Commissioner must be AFFIRMED.

II.       Procedural History

          White applied for disability insurance benefits and supplemental security income on

April 24, 2015, alleging a disability onset date of November 20, 2014. (Tr. 226-227).1 After her

application was denied initially on August 28, 2015 (Tr. 155-158) and on reconsideration on

October 19, 2015 (Tr. 173-175), White requested an administrative hearing. (Tr. 185).


1
    White’s prior applications for benefits were denied in December 2012. (Tr. 77-90).
Administrative Law Judge (“ALJ”) Joseph Vallowe heard the case on December 23, 2016 (Tr.

37) and denied White’s claim on March 31, 2017. (Tr. 7-30). On January 18, 2018, the Appeals

Council denied further review, rendering the ALJ’s decision the final decision of the

Commissioner. (Tr. 1-3). White filed this action on March 21, 2018 challenging the

Commissioner’s final decision. ECF Doc. 1.

III.    Evidence

        A.      Relevant Medical Evidence2

        On November 16, 2014, White went to the emergency room complaining of right knee

swelling and abdominal pain. White reported mild diffuse tenderness in her abdomen. (Tr. 319).

An X-ray of her right knee showed a small suprapatellar joint effusion and mild femoro patellar

osteoarthritis. (Tr. 321, 680). Examination revealed suprapatellar and infrapatellar swelling,

patellar joint tenderness, crepitus on external rotation of the knee. She had full range of motion

of the knee, extension of the knee and flexion. (Tr. 319).

        On December 8, 2014, White met with Jared Placeway, D.O., for an examination of her

right knee. (Tr. 351-354). White’s knee had been hurting for two weeks. Examination showed

right knee tenderness and pain, decreased bilateral hip strength, possible mild right knee

effusion, and an antalgic gait. She had full range of motion with full extension of her knee but to

120 degrees with flexion. (Tr. 353-354). Dr. Placeway noted Babinski’s downgoing.3 (Tr. 353).

He diagnosed a medial meniscal tear, osteoarthritis and a component of patellofemoral pain

syndrome. He ordered an MRI to evaluate for meniscal tear. (Tr. 354). The MRI on December

17, 2014 showed maceration of the posterior horn and body of the medial meniscus, an adjacent


2
  The court’s recitation of the medical evidence is limited to the evidence cited by the parties as relevant
to the issue White raises on appeal.
3
  Downgoing toes on a Babinski’s test is a normal finding. http://www neuroexam.com/neuroexam/content32.html
(last visited 1/24/2019).

                                                      2
parameniscal cyst, and chondromalacia with the medial joint compartment affected to a higher

degree compared to the lateral joint compartment. (Tr. 419)

       On May 4, 2015, White met with Angela F. Grady, D.P.M., for treatment of her calluses

and toenails. She reported that they were painful in her shoes with ambulation and that she had

burning in her feet. Dr. Grady noted that White was diabetic with painful hyperkeratosis and

onychomycosis. (Tr. 329).

       White returned to Dr. Placeway on August 11, 2015. (Tr.665-670). She reported that her

knee pain was tolerable and improved from her initial consultation. (Tr. 666). Examination

showed bilateral lower extremity weakness, right knee pain, and a mildly antalgic gait, but

normal lower extremity reflexes, no loss of balance with ambulation, and an independent gait.

(Tr. 669-670). Dr. Placeway referred White to physical therapy. (Tr. 670).

       On August 19, 2015, White began treating with physical therapist, Elizabeth Musser, for

rehabilitation of her right knee. (Tr. 659). White reported difficulties of activities of daily living

including donning/doffing shoes, cleaning vacuuming, and lifting. Examination showed that

White had decreased ability to weight bear on her right lower extremity, which was flexed

slightly with a decreased B medial longitudinal arch. White also had reduced strength

throughout her right lower extremity and in the left side of her hip. (Tr. 662). She also had

reduced range of motion in her lower extremities and pain with motion. Ms. Musser observed

that White had pain when standing from sitting, which was labored. White had moderate use of

her upper extremities and used them when squatting or bending. She had pain when squatting

and was slow to retrieve items on the floor. Ms. Musser observed that White’s gait was

independent without an assistive device, but she had decreased right stance time. Ms. Musser




                                                  3
opined that White suffered pain with all weight bearing positions/activities and was limited to

walking to “more than 10 minutes,” stairclimbing and rising from chair. (Tr. 663).

        White returned to physical therapy on September 3, 2015. She reported her right knee

pain was 7/10 with constant aching and throbbing. She also reported swelling, clicking and

popping. Her pain increased with sleep, sweeping, mopping, bending to tidy, and walking up

and down stairs. Ms. Musser observed that White ambulated with an antalgic gait in her right

lower extremities. She also had reduced range of motion in the right knee. (Tr. 644). Ms.

Musser noted that White had mild right knee flexion contracture with decreased flexibility

anterior/posterior in her hip and calf, and weak gluteals contributing to muscle imbalance, “likely

related to knee pain.” She also had decreased patellar movement and pain with lower back

extension likely related to hip flexor tightness. (Tr. 645).

        On September 8, 2015, physical therapist, Tracy Adkins, noted that White was not

compliant with her home exercises and was wearing flip flop sandals instead of more supportive

shoes. (Tr. 640). White had an antalgic gait, a reduced range of motion in her right knee, and

her symptoms remained unchanged. (Tr. 640-641). On September 10, 2015, Ms. Adkins noted

that White was very lethargic. She was sleepy during treatment and occasionally dozed off. (Tr.

638). She had an antalgic gait and reduced range of motion in extension and flexion of her right

knee. White complained of left knee discomfort which caused limitations in her exercises. (Tr.

638).

        In October 2015, White returned to Dr. Placeway. (Tr. 761-766). She reported

intermittent knee pain that was helped by wearing a knee brace. (Tr. 761). Her pain was

controlled and alleviated with ibuprofen. (Tr. 762, 766).




                                                  4
       On December 3, 2015, White reported increased right knee pain. She had not taken any

medication that day. Ms. Musser noted that it had been several weeks since White had attended

therapy. (Tr. 813).

       On December 10, 2015, White presented to Ms. Musser for therapy for her knees. Ms.

Musser observed an antalgic gait with trunk compensations. (Tr. 831). White had tenderness

with palpitation of the diffuse lumbosacral muscles and reduced range of motion in her right

knee extension and flexion. She also had reduced strength in her right lower extremities. (Tr.

832). White reached modified ambulating with a straight cane on her left and Ms. Musser

encouraged her to use the cane more. The range of motion in her right knee improved.

However, she reported little change in her pain levels. (Tr. 833). She was discharged from

therapy on December 10, 2015. (Tr. 833-834).

       On April 11, 2016, White met with Dr. Placeway. She reported pain of 8/10 and

described as pulling, tightness, intermittent, occurring three times daily, worse at night and

exacerbated by walking. (Tr. 898). Dr. Placeway observed tenderness to palpation of the medial

joint. He refilled her medications and scheduled follow-up in six months. (Tr. 902).

       On October 5, 2016, White went to the emergency room complaining of chest pain and

depression. White reported that her depression had worsened since May 2016 when her son was

murdered. She wanted to hurt the people who murdered her son but did not know who they

were. (Tr. 735). She had a dysphoric mood and hallucinations. (Tr. 736).

       B.      Opinion Evidence

               1.      Consultative Examination – Dorothy Bradford, M.D., July 2015

       Dr. Dorothy Bradford examined White on July 13, 2015. (Tr. 606-613). Examination

showed decreased right knee range of motion, full upper and lower extremity strength, and



                                                 5
normal reflexes and sensation. (Tr. 612). Dr. Bradford noted that White was obese and an

insulin dependent diabetic but stated “[i]n my medical opinion there are no activity restrictions.”

(Tr. 613).

               2.      Consultative Mental Examination – Dr. Chuck – August 2015

        Dr. Jorethia Chuck conducted a psychological evaluation of White on August 12, 2015.

(Tr. 616-621). White reported becoming depressed after she lost her job. She also reported

symptoms of depressed mood, fatigue/loss of energy, crying spells, feelings of worthlessness,

difficulty with concentration, loss of usual interests, irritability and insomnia. (Tr. 618). White

was able to dress, bathe and groom herself, but she could not do her own laundry, sweep or

vacuum due to back pain. (Tr. 618). Dr. Chuck observed that White’s gait was guarded and she

walked with a limp. (Tr. 619). Mental examination revealed that White had a depressed affect

and dysthymic mood. Her attention and concentration were impaired, and her fund of

information was somewhat limited. Dr. Chuck opined that White’s depressive symptoms may

affect both her insight and judgment. According to White, her symptoms were currently limiting

her functioning. Dr. Chuck diagnosed major depressive disorder. (Tr. 619). She opined that

White displayed difficulties with concentration due to her depressive symptoms and that her

current depression and physical ailments prohibited employment. (Tr. 620-621).

               3.      State Agency Reviewing Physicians

        Elizabeth Das, M.D., reviewed White’s records on behalf of the agency on August 3,

2015. Dr. Das opined that White was capable of performing work at the medium exertion level

with no ladders, ropes or scaffolds and with frequent stooping, crouching and crawling. (Tr.

101).




                                                 6
       Stephen Sutherland, M.D., reviewed White’s records on behalf of the agency on October

11, 2015. Dr. Sutherland affirmed the opinions expressed by Dr. Das. (Tr. 130).

       C.      Testimonial Evidence

               1.      White’s Testimony

       White testified at the December 23, 2016 hearing. (Tr. 39-68). She was born on August

22, 1962 and was 54 years old at the time of the hearing. (Tr. 39). White is 5’4” and weighed

174 pounds. (Tr. 40). She did not have a driver’s license and used public transportation. (Tr.

41).

       White had been living with her daughter since September. (Tr. 39). She did not help

with any shopping or household chores. She spent most of her day sitting on the couch. (Tr. 61-

62).

       White had prior work experience caring for infants. (Tr. 43). She lost her previous jobs

because she fell asleep during work. White felt that her medications for diabetes and high blood

pressure caused her to fall asleep during the day. (Tr. 47). She was still taking those

medications and they still caused her to sleep during the day. She did not sleep much at night

and would sleep for an hour or two after her meals and taking medications. (Tr. 47-49). She

also took medication for acid reflux, depression, and pain. (Tr. 49).

       White suffered from pain in her right foot and knee. She had not worn her knee brace

since September when she was locked out of her apartment. (Tr. 54). She used a cane to walk.

(Tr. 55). She had not had surgery for her knee. She also had back pain (Tr. 55) and sleep apnea.

She did not use the machine at night because it kept her awake. (Tr. 56). White also had

depression but no thoughts of suicide. (Tr. 57). She did have thoughts of hurting others and, in

response to an attack, hit the mother of her son’s child in July 2016. (Tr. 58).



                                                 7
          White estimated that she could stand and walk for 20 to 30 minutes. (Tr. 63). She was

able to walk to the end of the block to catch the bus. She did not try to lift or carry any amount.

She could dress herself. Kneeling or crawling hurt. (Tr. 64). She needed assistance paying her

bills. Her memory was poor and she had problems finishing tasks. (Tr. 65).

                 2.     Vocational Expert’s Testimony

          Vocational expert (“VE”), Mark Anderson, also testified during the hearing. (Tr. 68-

The VE considered White’s past work experience to be that of a nursery school attendant. (Tr.

69). The VE testified that an individual of White’s age with the same education and experience

who was able to perform light work with frequent right foot control; occasional climbing ramps

and stairs; no climbing, ropes, ladders or scaffolds; occasional stooping, kneeling, crouching and

crawling; no fast paced work; was limited to tolerating few changes in the routine work setting

defined as occasional; was limited to performing simple, routine, repetitive tasks, but not at a

production rate pace; must avoid any exposure to hazards, unprotected heights, moving

mechanical parts; who could not operate a motor vehicle commercially; must avoid concentrated

exposure to dust, odor, fumes and pulmonary irritants; and who required three-minute breaks

every hour, including regularly scheduled breaks and lunch, would not be able to perform

White’s past work. However, such an individual would be able to perform the jobs of electronics

worker, mail clerk, and assembler of electrical accessories, with a significant number of these

jobs in the national economy. (Tr. 70-71).

IV.       The ALJ’s Decision

          The ALJ’s March 31, 2017 decision contained the following findings relevant to this

appeal:

          5. White had the residual functional capacity to perform light work except she
             could frequently operate right foot controls. She could occasionally climb

                                                  8
            ramps and stairs, never climb ladders, ropes or scaffolds; and she could
            occasionally stoop, kneel, crouch and crawl. She could not be exposed to
            hazards, unprotected heights, moving mechanical parts, or operate a
            commercial motor vehicle. She needed to avoid concentrated exposure to
            dust, odors, fumes, and pulmonary irritants. She was limited to performing
            simple, routine, and repetitive tasks, but not at a production rate pace. She
            was limited to tolerating few changes in a routine work setting, defined as
            occasional. She required a three-minute break every hour, including regularly
            scheduled breaks and lunch. (Tr. 16-27).

       10. Considering White’s age, education, work experience, and residual functional
          capacity, there were jobs existing in significant numbers in the national
          economy that she could perform. (Tr. 28).

Based on all his findings, the ALJ determined that White had not been under a disability from

November 20, 2014, through the date of this decision. (Tr. 29).

V.     Law & Analysis

       A.      Standard of Review

       This court’s review is limited to determining whether there is substantial evidence in the

record to support the ALJ’s findings of fact and whether the correct legal standards were applied.

See Elam v. Comm’r of Soc. Sec., 348 F.3d 124, 125 (6th Cir. 2003); Kinsella v. Schweiker, 708

F.2d 1058, 1059 (6th Cir. 1983). Substantial evidence means “more than a scintilla of evidence

but less than a preponderance; it is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir.

2007) (quoting Cutlip v. Sec’y of Health and Human Servs., 25 F.3d 284, 286 (6th Cir. 1994).

       The court may not try the case de novo, resolve conflicts in evidence, or decide questions

of credibility. Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997). If supported

by substantial evidence and decided under the correct legal standard, the Commissioner’s

decision must be affirmed even if this Court would decide the matter differently, and even if




                                                9
substantial evidence also supports the claimant’s position. Mullen v. Bowen, 800 F.2d 535, 545

(6th Cir. 1986)(en banc.)

       The court also must determine whether the ALJ decided the case using the correct legal

standards. If not, reversal is required unless the legal error was harmless. See e.g. White v.

Comm’r of Soc. Sec. 572 F.3d 272, 281 (6th Cir. 2009); Bowen v. Comm’r of Soc. Sec., 478 F.3d

742, 746 (6th Cir. 2006) (“Even if supported by substantial evidence, however, a decision of the

Commissioner will not be upheld where the SSA fails to follow its own regulations and where

that error prejudices a claimant on the merits or deprives the claimant of a substantial right.”)

       Finally, a district court cannot uphold an ALJ’s decision, even if there “is enough

evidence in the record to support the decision, [when] the reasons given by the trier of fact do not

build an accurate and logical bridge between the evidence and the result.” Fleischer v. Astrue,

774 F.Supp.2d 875, 877 (N.D. Ohio 2011) (quoting Sarchet v. Chater, 78 F.3d 305, 307 (7th Cir.

1996); accord Shrader v. Astrue, No. 11-13000, 2012 U.S. Dist. LEXIS 157595 (E.D. Mich.

Nov. 1, 2012) (“If relevant evidence is not mentioned, the court cannot determine if it was

discounted or merely overlooked.”); McHugh v. Astrue, No. 1:10-cv-734, 2011 U.S. Dist. LEXIS

141342 (S.D. Ohio Nov. 15, 2011); Gilliams v. Astrue, No. 2:10-CV-017, 2010 U.S. Dist.

LEXIS 72346 (E.D. Tenn. July 19, 2010); Hook v. Astrue, No. 1:09-cv-19822010, 2010 U.S.

Dist. LEXIS 75321 (N.D. Ohio July 9, 2010). Requiring an accurate and logical bridge ensures

that a claimant will understand the ALJ’s reasoning.

       In considering an application for supplemental security income or for disability benefits,

the Social Security Administration is guided by the following sequential benefits analysis: at

Step One, the Commissioner asks if the claimant is still performing substantial gainful activity;

at Step Two, the Commissioner determines if one or more of the claimant’s impairments are



                                                 10
“severe;” at Step Three, the Commissioner analyzes whether the claimant’s impairments, singly

or in combination, meet or equal a Listing in the Listing of Impairments; at Step Four, the

Commissioner determines whether or not the claimant can still perform his past relevant work;

and finally, at Step Five, if it is established that claimant can no longer perform his past relevant

work, the burden of proof shifts to the agency to determine whether a significant number of other

jobs which the claimant can perform exist in the national economy. See Combs v. Comm'r of Soc.

Sec., 459 F.3d 640, 643 (6th Cir. 2006); 20 C.F.R. §§404.1520, 416.920. A plaintiff bears the

ultimate burden to prove by sufficient evidence that he is entitled to disability benefits. 20

C.F.R. §404.1512(a).

       B.      Evaluation of Medical Records from White’s Physical Therapists

       White argues that the ALJ did not properly evaluate the opinion of her physical therapist,

Ms. Musser. ECF Doc. 15 at Ex. 46, Page ID# 1051-1056. Under the regulations in effect when

White filed her disability claim, Ms. Musser was considered an “other source.” SSR No. 06-03p,

2006 SSR LEXIS 5, states that “other sources” are important and should be properly evaluated:

       With the growth of managed health care in recent years and the emphasis on
       containing medical costs, medical sources who are not “acceptable medical
       sources,” such as nurse practitioners, physician assistants, and licensed clinical
       social workers, have increasingly assumed a greater percentage of the treatment
       and evaluation functions previously handled primarily by physicians and
       psychologists. Opinions from these medical sources, who are not technically
       deemed “acceptable medical sources” under our rules, are important and should
       be evaluated on key issues such as impairment severity and functional effects,
       along with the other relevant evidence in the file.

SSR No. 06-03p also provides factors to be applied in evaluating opinion evidence from “other

sources.” These factors include:

       1) How long the source has known and how frequently the source has seen the
          individual;
       2) How consistent the opinion is with other evidence;



                                                 11
       3) The degree to which the source presents relevant evidence to support an
          opinion;
       4) How well the source explains the opinion;
       5) Whether the source has a specialty or area of expertise related to the
          individual's impairment (s), and
       6) Any other factors that tend to support or refute the opinion.

       Here, however, there was no opinion report from Ms. Musser in the record. White argues

that the ALJ should have assigned great weight to observations recorded in Ms. Musser’s

treatment notes. The ALJ did not mention Ms. Musser by name in his decision. However, his

decision shows that he reviewed the treatment notes from White’s physical therapy sessions.

The ALJ stated:

       Medical records from MetroHealth Medical Center from August 2015 through
       April 2016 contain evidence of * * * physical therapy for right knee
       chondromalacia and osteoarthritis. (B12F). * * * However, the claimant * * *
       was not compliant with home exercise * * * and was not wearing appropriate
       supportive foot wear (Exhibit 12F). * * * Examinations revealed right knee pain,
       decreased lower extremity strength, decreased right knee range of motion,
       moderately elevated blood pressure levels, obesity, a lethargic, tired, fatigued
       appearance, and occasional tearfulness when discussing housing difficulties.
       (Exhibit B9F, B12F). However, the claimant maintained normal lower extremity
       sensation and she admitted improvement with use of a right knee brace. (Id.).

(Tr. 20). White complains that the ALJ did not specifically mention her physical therapist, Ms.

Musser. But, the treatment notes show that White met with more than one provider during her

physical therapy sessions. For example, on September 8, 2015 and September 10, 2015, White

met with Tracy Adkins for therapy. (Tr. 636, 640). Considering that more than one provider

was involved with White’s physical therapy, the ALJ’s failure to mention a specific therapist by

name is of little consequence.

       Moreover, as contended by the Commissioner, there is no “opinion” from Ms. Musser in

the record. To the extent that White contends that Ms. Musser’s treatment notes documented the

severity and symptoms of her conditions, these treatment notes do not qualify as “medical


                                               12
opinions” under the Social Security regulations and “without more, are not the type of

information from a [] physician which is entitled to great weight. . . .” Simpson v. Comm’r of

Soc. Sec., No. 1:13-cv-640, 2014 U.S. Dist. LEXIS 107840 at *24 (S.D. Ohio 2014), quoting

Bass v. McMahon, 499 F.3d 506, 510 (6th Cir. 2007). See also Bowen v. Comm’r of Soc. Sec.,

478 F.3d 742, 749 (6th Cir. 2007) (noting that a treating source’s general findings are relevant,

but not controlling without a specific RFC assessment). The court concludes that Ms. Musser’s

treatment notes were not opinion evidence.

       Furthermore, even if Ms. Musser’s treatment notes were construed as opinion evidence,

“an ALJ has discretion to determine the proper weight to accord opinions from ‘other sources.’”

Cruse v. Comm'r of Soc. Sec., 502 F.3d 532, 541 (6th Cir. 2007). While the ALJ “does not have

a heightened duty of articulation when addressing opinions issued by ‘other sources,’ the ALJ

must nevertheless “consider” those opinions.” Hatley v. Comm'r of Soc. Sec., 2014 U.S. Dist.

LEXIS 99471, 2014 WL 3670078 (N.D. Ohio); see also Brewer v. Astrue, 2012 U.S. Dist.

LEXIS 10643, 2012 WL 262632, at *10 (N.D. Ohio 2012) (“SSR 06-03p, 2006 SSR LEXIS 5

does not include an express requirement for a certain level of analysis that must be included in

the decision of the ALJ regarding the weight or credibility of opinion evidence from ‘other

sources.’”).

       Here, it is quite clear that the ALJ considered the notes from White’s physical therapy

treatments. He referred to specific portions of those notes in his discussion. For example, he

noted that White was not compliant with home exercise and was not wearing supportive foot

wear. This information was from physical therapy treatment notes on September 8, 2015. (Tr.

640). The ALJ was not required to discuss every treatment note from White’s physical therapy

course of treatment. And, there were many notes that would not have been helpful to White’s



                                                13
